DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 8 and 27-32 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art such as USPN. 5,824,413 to Schell and JP-H07-329059 to Fujii do not teach the claimed fabric formed from a plurality of fibers having a sizing composition and a single chemical treatment disposed thereon, wherein the chemical treatment is present in an amount from 1 to 20 weight percent and consists of the claimed components, and a thermoplastic matrix material, wherein the sizing composition is not compatible with the thermoplastic matrix material. Specifically, Schell teaches the claimed materials as additive components to a urethane based coating composition and not as a primary coating composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT TATESURE/Primary Examiner, Art Unit 1786